Exhibit 10.01













AGREEMENT AND PLAN OF MERGER

BY AND AMONG

FULL CIRCLE REGISTRY, INC.

AND

GALAXY NEXT GENERATION, INC.

Dated: June    , 2018














































TABLE OF CONTENTS



1.1

The Merger.

1

1.2

Conversion of Shares.

2

1.3

Dissenters’ Rights.

3

1.4

Subsequent Actions.

3

2.1

Closing Date.

4

2.2

Closing Transactions.

4

3.1

Organization and Qualification.

5

3.2

Authorization; Validity and Effect of Agreement.

5

3.3

No Conflict; Required Filings and Consents.

5

3.4

Capitalization.

6

3.5

Financial Statements.

6

3.6

Properties and Assets.

6

3.7

Intellectual Property.

6

3.8

No Undisclosed Liabilities.

7

3.9

Related Party Transactions.

7

3.10

Litigation.

8

3.11

Taxes.

8

3.12

Insurance.

8

3.13

Compliance.

8

3.14

Contracts.

8

3.15

Labor Relations.

9

3.16

Environmental Matters.

9

3.17

Absence of Certain Changes or Events.

9

3.18

Investment Intent.

9

3.19

Brokers and Finders Fees.

10

4.1

Organization and Qualification.

10

4.2

Authorization; Validity and Effect of Agreement.

10

4.3

No Undisclosed Liabilities.

10

4.4

Related Party Transactions.

11

4.5

Contracts.

11

4.6

Labor Relations.

11

4.7

No Conflict; Required Filings and Consents.

11

4.8

Capitalization.

12

4.9

Reports and Financial Statements.

12

4.10

Properties and Assets.

12

4.11

Intellectual Property.

13

4.12

Litigation.

13

4.13

Taxes.

13

4.14

Insurance.

13

4.15

Compliance.

13

4.16

Environmental Matters.

14

4.17

Absence of Certain Changes.

14

4.18

Brokers and Finders.

14

5.1

Conduct of Business by Galaxy.

14





i




 







5.2

Access to Information.

15

5.3

Confidentiality; No Solicitation.

16

5.4

Best Efforts; Consents.

16

5.5

Further Assurances.

16

5.6

Public Announcements.

17

5.7

Notification of Certain Matters.

17

5.8

Financial Statements.

17

5.9

Prohibition on Trading in FLCR Securities.

17

5.10

Board of Directors.

17

5.11

FLCR Post-Closing Conditions.

18

5.12

Advisory Fee.

18

5.13

Investment Letters.

18

5.14

Transactions in Certain FLCR Shares.

18

5.15

Schedules.

18

5.16

Net Operating Losses.

18

5.17

Current Assets

18

5.18

Right of First Refusal

18

6.2

Conditions to Obligations of the FLCR Group.

19

6.3

Other Conditions to Obligations of the Parties.

20

7.1

Indemnification by Galaxy.

20

7.2

Indemnification by the FLCR Group.

22

7.3

Indemnification Procedures for Third-Party Claim.

21

7.4

Indemnification Procedures for Non-Third Party Claims.

22

7.5

Limitations on Indemnification.

22

7.6

Exclusive Remedy.

22

8.1

Termination.

22

8.2

Procedure and Effect of Termination.

23

9.1

Entire Agreement.

23

9.2

Amendment and Modifications.

23

9.3

Extensions and Waivers.

24

9.4

Successors and Assigns.

24

9.5

Survival of Representations, Warranties and Covenants.

24

9.6

Headings; Definitions.

24

9.7

Severability.

24

9.8

Specific Performance.

24

9.9

Notices.

25

9.10

Governing Law.

25

9.11

Arbitration.

25

9.12

Counterparts.

25

9.13

Certain Definitions.

26





ii










EXHIBITS

Exhibit 5.12

Form of Advisory Agreement

Exhibit 5.13

Form of Investment Letter





iii



















SCHEDULES

Schedule 3.5(a)

Shareholders and Shares

Schedule 3.5(b)

Subsidiaries and Capitalization

Schedule 3.6

Financial Statements

Schedule 3.7

Real Property

Schedule 3.8

Exceptions to Ownership of Intellectual Property

Schedule 3.9

Galaxy Undisclosed Liabilities

Schedule 3.10

Galaxy Related Party Transactions

Schedule 3.11

Galaxy Litigation

Schedule 3.13

Insurance

Schedule 3.14

Exceptions to Compliance With Governmental Authorities

Schedule 3.15

Material Contracts

Schedule 3.16

Labor Relations

Schedule 3.18

Certain Changes or Events

Schedule 4.3

FLCR Undisclosed Liabilities

Schedule 4.4

FLCR Related Party Transactions

Schedule 4.5

FLCR Material Contracts

Schedule 4.6

FLCR Labor Relations

Schedule 4.12

FLCR Litigation

Schedule 4.18

Brokers and Finders

Schedule 5.1

Exceptions to Conduct of Business in Ordinary Course








iv










AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (the "Agreement"), is made and entered into
this _____ day of June, 2018, by and among Full Circle Registry, Inc., a Nevada
corporation (“FLCR”), Galaxy Next Generation, Inc., a Georgia corporation
(“Galaxy”), the Galaxy Shareholders (“Galaxy Shareholders) and Galaxy MS, Inc.,
a Nevada corporation and a wholly owned subsidiary of FLCR (“Merger Sub”).  

Recitals

WHEREAS, the Boards of Directors of FLCR, the Merger Sub and Galaxy, have
approved, and deem it advisable and in the best interests of their respective
companies and stockholders to consummate a merger of Galaxy with and into the
Merger Sub (the “Merger”), with the Merger Sub as the surviving corporation in
the Merger, upon the terms and subject to the conditions set forth in this
Agreement; and

WHEREAS, pursuant to the terms of this Agreement, upon consummation of the
Merger, and after the FINRA filing, the holders of the issued and outstanding
shares of common stock of Galaxy (“Galaxy Shares”) shall have the right to
receive approximately 200,000,000 shares of the common stock of FLCR, subject to
adjustment as provided herein (The “FLCR Shares”); and

WHEREAS, after the FINRA filing, and upon the consummation of the Merger, the
holders of the Galaxy Shares shall collectively own, on a fully diluted basis,
common stock of FLCR, which represents approximately eighty nine percent (89%)
of all the outstanding common stock of the then issued and outstanding shares of
Common Stock of FLCR, with the remaining eleven percent (11%) of common stock to
be distributed as follows: (a) seven percent (7%) to the holders of common
stock, pro rata; and (b) four percent (4%) to the holders of convertible debt,
pro rata.

NOW, THEREFORE, in consideration of the following promises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

ARTICLE I

THE MERGER

1.1

The Merger.

(a)

The Merger.  At the Effective Time (as defined in Section 1.1(b)), the Merger
shall be effected and Galaxy shall be merged with and into the Merger Sub, upon
the terms and subject to the conditions set forth in this Agreement and in
accordance with the Official Code of Georgia Annotated (“Georgia Code”),
whereupon the separate corporate existence of Galaxy shall cease and the Merger
Sub shall continue as the surviving corporation in the Merger (the “Surviving
Corporation”), and as a wholly owned subsidiary of FLCR.  

(b)

 Effective Time.  On the Closing Date (as defined in Section 2.1), the parties
shall file the articles of merger (“Articles of Merger”) with the Secretary of
State of Georgia and Nevada, and make all other filings or recordings required
by the Georgia Code in connection with the Merger.  The Merger shall become
effective at such time as the Certificate of Merger and Articles of Merger are
duly filed with the Secretary of State of Nevada, or at such later time as
Galaxy and FLCR shall agree and specify in the Certificate of Merger and
Articles of Merger (the time the Merger becomes effective being the “Effective
Time”).

(c)

Effects of the Merger.  At the Effective Time, the Merger shall have the effects
set forth in this Agreement, and the Georgia Code.  Without limiting the
foregoing, and subject thereto, at the Effective Time, all of the property,
rights, powers, privileges and franchises shall be vested in the Surviving
Corporation, and all of the debts, liabilities and duties of Galaxy shall become
the debts, liabilities and duties of the Merger Sub.





 

1







(d)

Articles of Incorporation and Bylaws.

(i)

The Articles of Incorporation of the Merger Sub, as in effect immediately prior
to the Effective Time, shall be the Articles of Incorporation of the Surviving
Corporation until thereafter amended as provided therein or by applicable law.

(ii)

The Bylaws of the Merger Sub, as in effect immediately prior to the Effective
Time, shall be the Bylaws of the Surviving Corporation until thereafter amended
as provided therein or by applicable law.

(e)

Officers and Directors.  The current Officers of the Surviving Corporation shall
resign and Gary LeCroy shall be elected President and Megan McGahee shall be
elected as Secretary, and the Board of Directors shall consist of Gary LeCroy,
Megan McGahee, Leigh Friedman and Alec G. Stone, and these persons shall hold
office in accordance with the Articles of Incorporation and Bylaws of the
Surviving Corporation until the earlier of their resignation or removal or until
their respective successors are duly elected and qualified, as the case may be,
provided that it is understood that after the Closing, Messrs. Friedman and
Stone will resign or be removed by Mr. LeCroy or Ms. McGahee.

1.2

Conversion of Shares.

(a)

Conversion of Shares. At the Effective Time, by virtue of the Merger and without
any action on the part of the shareholders of Galaxy:

(i)

Purchaser Common Stock.  The outstanding shares of Galaxy common stock shall be
converted into and become FLCR securities, which are convertible into
approximately 200,000,000 shares of FLCR common stock equivalent to 89% of all
outstanding common stock, validly issued, fully paid and nonassessable (the
“FLCR Shares”).

(ii)

Reverse Stock Split. Immediately following the Closing the surviving corporation
will implement a ­­­­­­­­________ to one (1) reverse stock split and/or
additional shares will be authorized in order to assume that the Galaxy
Shareholders own 89% of the outstanding shares of capital stock and to assure
that such ownership conforms to the authorized capital structure of FLCR.  The
remaining 11% of the common stock shall be distributed as follows: (a) 7% of the
common stock being distributed to the pre-merger existing holders of common
stock, pro rata; and (b) 4% being distributed to the holders of convertible
debt, pro rata. No fractional shares will be issued in the reverse stock split.
Instead, holders of fractional shares will have the fractional share rounded up
so that they will receive one whole share of common stock.




(iii)

Cancellation of Treasury Securities and Galaxy-Owned Securities.  All Shares
that are owned by Galaxy as treasury securities, all Shares owned by any
subsidiary of Galaxy, shall be canceled and retired and shall cease to exist and
no consideration shall be delivered in exchange therefor; and  

(iv)

Conversion of Shares.  All the outstanding Galaxy Shares shall be exchanged for
the FLCR Shares. The FLCR Shares shall be allocated pro-rata among the Galaxy
Shareholders according to their ownership of Galaxy Shares, issued and
outstanding on the Closing Date.  All such Galaxy Shares, when so converted,
shall no longer be outstanding and shall automatically be canceled and retired
and shall cease to exist, and each holder of a certificate or agreement
representing any such Galaxy Shares shall cease to have any rights with respect
thereto, except the right to receive FLCR Shares therefor upon the surrender of
such certificate in accordance with Section 1.2(b) hereof, without interest or
dividends.

(b)

Exchange of Certificates or Agreements.  Each Galaxy Shareholder shall deliver
to FLCR any certificate or agreement evidencing Galaxy Shares and receive in
exchange therefore the FLCR Shares to be received in connection with the Merger
as provided in Section 1.2(a)(iii). If, after the Effective Time, certificates
or agreements for the Galaxy Shares that were outstanding immediately prior to
the Effective Time shall be delivered to FLCR, such Galaxy Shares shall be
exchanged for FLCR Shares to be received in connection with the Merger as
provided in Section 1.2(a)(iii).





2







(c)

Distributions With Respect to Unexchanged Shares.  No dividends or other
distributions with respect to FLCR Shares with a record date before the
Effective Time shall be paid to the holder of any unsurrendered certificate or
agreement with respect to the FLCR Shares represented thereby, and no cash
payment in lieu of fractional Shares shall be paid to any such holder.

(d)

No Further Ownership Rights in Galaxy Shares.  From and after the Effective
Time, the holders of certificates or agreements evidencing ownership of Galaxy
Shares outstanding immediately prior to the Effective Time shall cease to have
any rights with respect to such Galaxy Shares, except as otherwise provided for
herein or by applicable law.

(e)

No Fractional Shares.

No certificates or scrip representing fractional FLCR Shares shall be issued
upon the surrender for exchange of certificates or agreements representing
Galaxy Shares, no dividend or distribution of FLCR shall relate to such
fractional interests and such fractional interests will not entitle the owner
thereof to vote or to any rights of a shareholder of FLCR.  Each shareholder of
Galaxy who would otherwise have been entitled to receive a fraction of a FLCR
Share (after taking into account all certificates and agreements delivered by
such shareholder), shall receive that number of FLCR Shares that such
Shareholder would have received if such fractional FLCR Shares were rounded up
to the nearest whole number.

(f)

Lost, Stolen or Destroyed Certificates or Agreements.  In the event any
certificate(s) or agreements shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the person claiming such certificate(s)
or agreements to be lost, stolen or destroyed and, if required by FLCR, the
posting by such person of a bond in such reasonable amount as FLCR may direct as
indemnity against any claim that may be made against it with respect to such
certificate or agreement, FLCR will issue in exchange for such lost, stolen or
destroyed certificate or agreement the FLCR Shares to which such person is
entitled pursuant to this Agreement.

(g)

Transfer Books.  The Galaxy Share transfer books shall be closed immediately at
the Effective Time and thereafter there shall be no further registration of
transfers of Galaxy Shares on the records of Galaxy.  If, after the Effective
Time, certificates or agreements are presented to the Surviving Corporation for
any reason, they shall be cancelled and exchanged as provided in this Article 1.

1.3

Dissenters’ Rights.

Notwithstanding any provision of this Agreement to the contrary, any Galaxy
Shares that are issued and outstanding immediately prior to the Effective Time
and that are held by a Galaxy Shareholder that has not voted in favor of the
Merger or consented thereto in writing and who has properly delivered a written
notice of demand for appraisal of such Shares in accordance with the Georgia
Code, if such Law provides for appraisal rights for such Shares in the Merger
(the “Dissenting Shares”), shall not be converted into the right to receive FLCR
Shares unless and until such shareholder fails to perfect or effectively
withdraws or loses its right to appraisal and payment under Georgia Code.  If,
after the Effective Time, any such Galaxy Shareholder fails to perfect or
effectively withdraws or loses its right to appraisal, such Dissenting Galaxy
Shares shall thereupon be treated as if they had been converted as of the
Effective Time into the right to receive the FLCR Shares to which such
Shareholder is entitled, without interest or dividends thereon.  Galaxy shall
give FLCR (i) prompt notice of any notice or demands for appraisal or payment
for Shares received by Galaxy and (ii) the opportunity to participate in and
direct all negotiations and proceedings with respect to any such demands or
notices.  Galaxy shall not, without the prior written consent of FLCR, make any
payment with respect to, or settle, offer to settle or otherwise negotiate, any
such demands.  Any amounts paid to holders of Dissenting Galaxy Shares in an
appraisal proceeding shall be paid by the Surviving Corporation out of its own
funds and will not be paid, directly or indirectly, by Galaxy.  Each Dissenting
Galaxy Share, if any, shall be canceled after payment in respect thereof has
been made to the holder thereof pursuant to the Georgia Code.  At the Effective
Time, any holder of Dissenting Galaxy Shares shall cease to have any rights with
respect thereto except the rights provided by the Georgia Code or as otherwise
provided in this Section 1.3.

1.4

Subsequent Actions.







3







If, at any time after the Effective Time, the Surviving Corporation shall
determine, in its sole discretion, or shall be advised, that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the property,
rights, powers, privileges, franchises or other assets of Galaxy acquired or to
be acquired by the Surviving Corporation as a result of, or in connection with,
the Merger or otherwise to carry out this Agreement, then an authorized agent of
the Surviving Corporation shall be authorized to execute and deliver, and shall
execute and deliver, in the name and on behalf of either FLCR, the Merger Sub or
Galaxy, all such deeds, bills of sale, assignments, assurances and to take and
do, in the name and on behalf of each such corporation or otherwise, all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title or interest in, to and under such property,
rights, powers, privileges, franchises or other assets in the Surviving
Corporation or otherwise to carry out the transactions contemplated by this
Agreement.

ARTICLE II

THE CLOSING

2.1

Closing Date.

Subject to satisfaction or waiver of all conditions precedent set forth in
Article VI of this Agreement, the closing of the Merger (the "Closing") shall
take place on or before May 25, 2018, at the offices of Jones & Haley, P.C. at
10:00 a.m., local time; or (b) at such other time, date and place as the parties
may agree, but in no event shall such date be later than June 29, 2018, unless
such date is extended by the requirements of law or the mutual agreement of the
parties.

2.2

Closing Transactions.

At the Closing, the following transactions shall occur, all of such transactions
being deemed to occur simultaneously:

(a)

Galaxy shall deliver or cause to be delivered to FLCR and the Merger Sub.
(referred to collectively and sometimes hereinafter as the “FLCR Group”) the
following documents and/or shall take the following actions:

(i)

Certificates or agreements evidencing all of the Galaxy Shares;

(ii)

Any outstanding agreements relating to the Galaxy Shares;

(iii)

The certificate described in Section 6.2(c);

(iv)

An incumbency certificate signed by an authorized officer of Galaxy dated at or
about the Closing Date;

(v)

A Certificate of Good Standing from the Secretary of State of the State of
Georgia, dated at or about the Closing Date, to the effect that Galaxy is in
good standing under the laws of the State of Georgia;

(vi)

Articles of Organization of Galaxy certified by the Secretary of State of
Georgia at or about the Closing Date and Bylaws of Galaxy certified by an
authorized officer of Galaxy at or about the Closing Date;

(vii)

Shareholders Resolutions of Galaxy dated at or about the Closing Date
authorizing the merger, certified by an authorized officer of Galaxy; and

(viii)

The investment letters described in Section 5.13.




(ix)

Resolutions of the Board of Directors of Galaxy authorizing the merger dated at
or about the Closing Date.





4







(b)

The FLCR Group shall deliver or cause to be delivered to Galaxy and/or the
Galaxy shareholders the following documents and shall take the following
actions:

(i)

Certificates or agreements evidencing approximately 89% of all the outstanding
FLCR Shares;

(ii)

The certificates described in Section 6.1(c);

(iii)

An incumbency certificate signed by all of the executive officers of FLCR dated
at or about the Closing Date;

(iv)

A Certificate of Good Standing from the Secretary of State of Nevada, dated at
or about the Closing Date, to the effect that FLCR is in good standing under the
laws of said state; and

(v)

Board Resolutions of FLCR dated at or about the Closing Date authorizing the
acquisition, certified by the Secretary of FLCR; and

(c)

Each of the parties to this Agreement shall have otherwise executed whatever
documents and agreements, provided whatever consents and approvals, and shall
have taken all such other actions as are required under this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GALAXY AND THE GALAXY SHAREHOLDERS

Galaxy and the Galaxy Shareholders hereby make the following representations and
warranties to FLCR and the Merger Sub:

3.1

Organization and Qualification.

Galaxy is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, with the corporate power and authority
to own and operate its businesses as presently conducted, except where the
failure to be or have any of the foregoing would not have a Material Adverse
Effect.  Galaxy is duly qualified as a foreign limited liability company or
other entity to do business and is in good standing in each jurisdiction where
the character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, except for such failures to be so
qualified or in good standing as would not, individually or in the aggregate,
have a Material Adverse Effect.  Galaxy has previously furnished to FLCR true,
correct and complete copies of the Articles of Incorporation and Bylaws of
Galaxy, as amended to date.    

3.2

Authorization; Validity and Effect of Agreement.  

Galaxy has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Merger.  The
execution and delivery of this Agreement by Galaxy and the performance by Galaxy
of its obligations hereunder and the consummation of the Merger have been duly
authorized by its Shareholders and all other necessary corporate action on the
part of Galaxy and no other Galaxy proceedings on the part of Galaxy are
necessary to authorize this Agreement and the Merger.  This Agreement has been
duly and validly executed and delivered by Galaxy and, assuming that it has been
duly authorized, executed and delivered by the other parties hereto, constitutes
a legal, valid and binding obligation of Galaxy, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.      





5








3.3

No Conflict; Required Filings and Consents.

Neither the execution and delivery of this Agreement by Galaxy nor the
performance by Galaxy of its obligations hereunder, nor the consummation of the
Merger, shall: (i) conflict with Galaxy’s Articles of Organization or Operating
Agreement; (ii) violate any statute, law, ordinance, rule or regulation
applicable to Galaxy or its Subsidiary or any of its respective assets or
properties; or (iii) violate, breach, be in conflict with or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Galaxy or result in the
creation or imposition of any liens upon any properties, assets or business of
Galaxy any material contract or any order, judgment or decree to which Galaxy is
a party or by which Galaxy or any of its respective assets or properties is
bound or encumbered except, in the case of clauses (ii) & (iii) for such
violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a Material Adverse Effect.

3.4

Capitalization.  

Attached hereto as Schedule 3.4(a) is a complete and accurate list of the
Shareholders of Galaxy and the number and class of issued and outstanding Shares
owned by each of them on the date of this Agreement.  The Shares represent all
of the outstanding Shares of voting equity interests in Galaxy, and all of the
Shares have been validly issued and are fully paid and nonassessable.  Except
for this Agreement, there are no outstanding options, warrants, agreements,
conversion rights, preemptive rights, or other rights to subscribe for, purchase
or otherwise acquire any Galaxy Shares.  There are no voting trusts or other
agreements or understandings to which Galaxy is a party with respect to the
voting of the Shares, and there is no indebtedness of Galaxy having general
voting rights issued and outstanding.  Except for this Agreement, there are no
outstanding obligations of any person to repurchase, redeem or otherwise acquire
outstanding Galaxy Shares.  Galaxy has no Shares reserved for issuance and no
obligation to admit any other person as a Shareholder.

 

3.5

Financial Statements.

Galaxy has previously furnished to FLCR true and complete copies of: (i)
Galaxy’s March 30, 2018 financial statements (all of such financial statements
of Galaxy collectively, the “Financial Statements”).  Except as set forth on
Schedule 3.5, the Financial Statements (including the Notes thereto) present
fairly in all material respects the financial position and results of operations
and cash flows of Galaxy at the date or for the period set forth therein, in
each case in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as otherwise indicated therein).  The Financial
Statements have been prepared from and in accordance with the books and records
of Galaxy.

3.6

Properties and Assets.

Galaxy has good and marketable title to, valid leasehold interests in, or the
legal right to use, and hold free and clear of all liens and encumbrances, all
of the assets, properties and leasehold interests reflected in the Financial
Statements (the “Assets”), except for those sold or otherwise disposed of since
the date of the Financial Statements in the ordinary course of business
consistent with past practice and not in violation of this Agreement.  All
Assets of Galaxy that are used in the operations of their respective businesses
are in good operating condition and repair, subject to normal wear and tear.
 Galaxy has delivered to FLCR or otherwise made available, correct and complete
copies of all leases, subleases and other material agreements or other material
instruments relating to all real property used in conducting the businesses of
Galaxy to which Galaxy is a party (collectively, the “Real Property”), all of
which are identified on Schedule 3.7.  There are no pending or, to Galaxy’s
knowledge, threatened condemnation proceedings relating to any of the Real
Property.  Except as set forth on Schedule 3.7, none of the real property
improvements (including leasehold improvements), equipment and other Assets
owned or used by Galaxy is subject to any commitment or other arrangement for
its sale or use by any affiliate of Galaxy or by third parties.  





6





3.7

Intellectual Property.

(a)

Except as disclosed in Schedule 3.7, (i) Galaxy is the owner of the intellectual
property free and clear of any royalty or other payment obligation, lien or
charge, or have sufficient rights to use such intellectual property under a
valid and enforceable license agreement, (ii) there are no agreements that
restrict or limit the use of the intellectual property by Galaxy and (iii) to
the extent that the intellectual property owned or held by Galaxy is registered
with the applicable authorities, record title to such intellectual property is
registered or applied for in the name of Galaxy.

(b)

Galaxy’s rights to the intellectual property are valid and enforceable, and the
intellectual property and the products and services of Galaxy do not infringe
upon intellectual property rights of any person or entity in any country.
 Except where reasonable business decisions to allow rights to lapse have been
made, all maintenance taxes, annuities and renewal fees have been paid and all
other necessary actions to maintain the intellectual property rights have been
taken through the date hereof.  There exists no impediment that would impair
Galaxy’s rights to conduct its business after the Effective Time as it relates
to the intellectual property.

(c)

Galaxy has taken all reasonable and appropriate steps to protect the
intellectual property and, where applicable, to preserve the confidentiality of
the intellectual property.

(d)

Galaxy has not received any notice of claim that any of such intellectual
property has expired, is not valid or enforceable in any country or that it
infringes upon or conflicts with the intellectual property rights of any third
party, and no such claim or infringement or conflict, whenever filed or
threatened, currently exists.

(e)

Galaxy has not given any notice of infringement to any third party with respect
to any of the intellectual property or has become aware of facts or
circumstances evidencing the infringement by any third party of any of the
intellectual property, and no claim or controversy with respect to any such
alleged infringement currently exists.

(f)

The execution, delivery and performance of this Agreement by Galaxy and the
consummation by Galaxy of the Merger will not: (i) constitute a breach by Galaxy
of any instrument or agreement governing any intellectual property owned by or
licensed to Galaxy, (ii) pursuant to the terms of any license or agreement
relating to any intellectual property, cause the modification of any terms of
any such license or agreement, including but not limited to the modification of
the effective rate of any royalties or other payments provided for in any such
license or agreement, (iii) cause the forfeiture or termination of any
intellectual property under the terms thereof, (iv) give rise to a right of
forfeiture or termination of any intellectual property under the terms thereof,
or (v) impair the right of Galaxy, or the Surviving Corporation to make, have
made, offer for sale, use, sell, export or license any intellectual property or
portion thereof pursuant to the terms thereof.

3.8

No Undisclosed Liabilities.

Except as disclosed in the Financial Statements or Schedule 3.9, Galaxy has no
material liabilities, indebtedness or obligations, except those that have been
incurred in the ordinary course of business, whether known or unknown, absolute,
accrued, contingent or otherwise, and whether due or to become due, and to the
knowledge of Galaxy, there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in such a liability,
indebtedness or obligation.

3.9

Related Party Transactions.

(a)

Except as disclosed in Schedule 3.9, there is no indebtedness between Galaxy on
the one hand, and any officer, director or affiliate of Galaxy on the other
hand, other than usual and customary advances made in the ordinary course of
business;

(b)

No officer, director or affiliate of Galaxy provides or causes to be provided
any assets, services (other than services as an officer, director or employee)
or facilities to Galaxy;





7




(c)

Galaxy does not provide or causes to be provided any assets, services or
facilities to any officer, director or affiliate of Galaxy (other than as
reasonably necessary for them to perform their duties as officers, directors or
employees);

(d)

Galaxy does not beneficially own, directly or indirectly, any investment in or
issued by any such officer, director or affiliate of Galaxy; and

(e)

No officer, director or affiliate of Galaxy has any direct or indirect ownership
interest in any person with which Galaxy competes or has a business relationship
other than an ownership interest that represents less than five percent (5%) of
the outstanding equity interests in a publicly traded company.

3.10

Litigation.

Except for the matters set forth in Schedule 3.10, there is no action, claim,
suit, litigation, proceeding, or governmental investigation (“Action”)
instituted, pending or threatened against Galaxy that, individually or in the
aggregate, directly or indirectly, would be reasonably likely to have a Material
Adverse Effect, nor is there any outstanding judgment, decree or injunction, in
each case against Galaxy that, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect.

3.11

Taxes.

Galaxy has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on its
behalf, and each such tax return was complete and accurate in all material
respects, and Galaxy has timely paid (or have had paid on its behalf) all
material taxes due and owing by it, regardless of whether required to be shown
or reported on a tax return, including taxes required to be withheld by it.  No
deficiency for a material tax has been asserted in writing or otherwise, against
Galaxy or with respect to any Assets, except for asserted deficiencies that
either (i) have been resolved and paid in full or (ii) are being contested in
good faith.  There are no material liens for taxes upon the Assets.

3.12

Insurance.

Galaxy has no key-man life insurance policies.  Galaxy maintains insurance
covering its assets, business, equipment, properties, operations, employees,
officers, directors and managers with such coverage, in such amounts, and with
such deductibles and premiums as are consistent with insurance coverage provided
for other companies of comparable size and in comparable industries.  All of
such policies are in full force and effect and all premiums payable have been
paid in full and Galaxy is in full compliance with the terms and conditions of
such policies.  Galaxy has not received any notice from any issuer of such
policies of its intention to cancel or refusal to renew any policy issued by it
or of its intention to renew any such policy based on a material increase in
premium rates other than in the ordinary course of business.  None of such
policies are subject to cancellation by virtue of the consummation of the
Merger.  There is no claim by Galaxy pending under any of such policies as to
which coverage has been questioned or denied.

3.13

Compliance.

Except as disclosed on Schedule 3.13, to Galaxy’s knowledge, Galaxy is in
compliance with all foreign, federal, state and local laws and regulations of
any governmental authority applicable to its operations or with respect to which
compliance is a condition of engaging in the business thereof, except to the
extent that failure to comply would not, individually or in the aggregate, have
a Material Adverse Effect.  Galaxy has not received any notice asserting a
failure, or possible failure, to comply with any such law or regulation, the
subject of which notice has not been resolved as required thereby or otherwise
to the satisfaction of the party sending the notice, except for such failure as
would not, individually or in the aggregate, have a Material Adverse Effect.  To
Galaxy’s knowledge, Galaxy holds all permits, licenses and franchises from
governmental authorities required to conduct its business as it is now being
conducted, except for such failures to have such permits, licenses and
franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.





8




3.14

Contracts.

Except as set forth in Schedule 3.14, Galaxy is not a party to or bound by any
material contract.  The material contracts constitute all of the material
agreements and instruments that are necessary and desirable to operate the
business as currently conducted by Galaxy and as contemplated to be conducted.
 True, correct and complete copies of each material contract described and
listed on Schedule 3.14 will be made available to FLCR within ten (10) business
days prior to the Closing.  All of the material contracts are valid, binding and
enforceable against the respective parties thereto in accordance with their
respective terms.  All parties to all of the material contracts have performed
all obligations required to be performed to date under such material contracts,
and Galaxy to the best of its knowledge, nor any other party, is in default or
in arrears under the terms thereof, and no condition exists or event has
occurred which, with the giving of notice or lapse of time or both, would
constitute a default thereunder.  The consummation of this Agreement and the
Merger will not result in an impairment or termination of any of the rights of
Galaxy under any Material Contract.  None of the terms or provisions of any
Material Contract materially and adversely affects the business, prospects,
financial condition or results of operations of Galaxy.

3.15

Labor Relations.

Except as described on Schedule 3.15, as of the date of this Agreement (i) there
are no activities or proceedings of any labor union to organize any
non-unionized employees of Galaxy; (ii) there are no unfair labor practice
charges and/or complaints pending against Galaxy before the National Labor
Regulations Board, or any similar foreign labor relations governmental bodies,
or any current union representation questions involving employees of Galaxy; and
(iii) there is no strike, slowdown, work stoppage or lockout, or threat thereof,
by or with respect to any employees of Galaxy.  As of the date of this
Agreement, Galaxy is not a party to any collective bargaining agreements.  There
are no controversies pending or threatened between Galaxy and any of their
respective employees, except for such controversies that would not be reasonably
likely to have a Material Adverse Effect.

3.16

Environmental Matters.

Except for such matters that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect, Galaxy (i) has obtained all
applicable permits, licenses and other authorizations that are required to be
obtained under all applicable environmental laws by Galaxy in connection with
their respective businesses; (ii) are in compliance with all terms and
conditions of such required permits, licenses and authorizations, and with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in or arising from
applicable Environmental Laws in connection with their respective businesses;
(iii) have not received notice of any part or present violations of
environmental laws in connection with their respective businesses, or of any
spill, release, event, incident, condition or action or failure to act in
connection with their respective businesses that is reasonably likely to prevent
continued compliance with such environmental laws, or which would give rise to
any common law environmental liability or liability under environmental laws, or
which would otherwise form the basis of any Action against Galaxy based on or
resulting from the manufacture, processing, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge or release into the
environment, of any hazardous material by any person in connection with Galaxy’s
respective businesses; and (iv) have taken all actions required under applicable
environmental laws to register any products or materials required to be
registered by Galaxy thereunder in connection with their respective businesses.
   

3.17

Absence of Certain Changes or Events.

Except as set forth on Schedule 3.17 or as otherwise contemplated by this
Agreement, since January 1, 2018, (i) there has been no change or development
in, or effect on, Galaxy that has or could reasonably be expected to have a
Material Adverse Effect, (ii) Galaxy has not sold, transferred, disposed of, or
agreed to sell, transfer or dispose of, any material amount of Assets other than
in the ordinary course of business, (iii) Galaxy has not paid any dividends or
distributed any Assets to any Shareholder, (iv) Galaxy has not acquired any
material amount of Assets except in the ordinary course of business, nor
acquired or merged with any other business, (v) Galaxy has not waived or amended
any of their respective material contractual rights except in the ordinary
course of business, and (vi) Galaxy has not entered into any agreement to take
any action described in clauses (i) through (v) above.





9




3.18

Investment Intent.

The FLCR Shares being acquired by the Galaxy Shareholders in connection with the
Merger are being acquired for the shareholder’s own account for investment
purposes only and not with a view to, or with any present intention of,
distributing or reselling any of such FLCR Shares.  The Parties acknowledge and
agree that the FLCR Shares have not been registered under The Securities Act or
under any state securities laws, and that the FLCR Shares may not be, directly
or indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under The Securities Act and
applicable state securities laws, except pursuant to an available exemption from
such registration.  The Parties also acknowledge and agree that neither the SEC
nor any securities commission or other governmental authority has (a) approved
the transfer of the FLCR Shares or passed upon or endorsed the merits of the
transfer of the FLCR Shares, this Agreement or the Merger; or (b) confirmed the
accuracy of, determined the adequacy of, or reviewed this Agreement.  The Galaxy
Shareholders have such knowledge, sophistication and experience in financial,
tax and business matters in general, and investments in securities in
particular, that they are capable of evaluating the merits and risks of this
investment in the FLCR Shares, and they have been provided with the information
they deem necessary or desirable so as to make an informed investment decision
without relying upon FLCR for legal or tax advice related to this investment.

3.19

Brokers and Finders Fees.  

Neither Galaxy nor any of its officers, directors, or employees have employed
any broker or finder or incurred any liability for any investment banking fees,
brokerage fees, commissions or finder’s fees in connection with the Merger for
which Galaxy has or could have any liability.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF FULL CIRCLE REGISTRY, INC.




The FLCR Group hereby makes the following representations and warranties to
Galaxy and the Galaxy Shareholders:

4.1

Organization and Qualification.

The FLCR Group is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, with the corporate power and
authority to own and operate its business as presently conducted, except where
the failure to be or have any of the foregoing would not have a Material Adverse
Effect.  The FLCR Group is duly qualified as a foreign corporation or other
entity doing business and is in good standing in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, except for such failures to be so
qualified or in good standing as would not have a Material Adverse Effect.

4.2

Authorization; Validity and Effect of Agreement.

The FLCR Group has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
Merger.  The execution and delivery of this Agreement by the FLCR Group and the
performance of its obligations hereunder and the consummation of the Merger have
been duly authorized by its Board of Directors and all other necessary corporate
action on the part of the FLCR Group and no other corporate proceedings on the
part of the FLCR Group are necessary to authorize this Agreement and the Merger.
 This Agreement has been duly and validly executed and delivered by the FLCR
Group and, assuming that it has been duly authorized, executed and delivered by
the other parties hereto, constitutes a legal, valid and binding obligation of
the FLCR Group , in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.





10





4.3

No Undisclosed Liabilities.

Except as disclosed in the Financial Statements or Schedule 4.3, FLCR has no
material liabilities, indebtedness or obligations, except those that have been
incurred in the ordinary course of business, whether known or unknown, absolute,
accrued, contingent or otherwise, and whether due or to become due, and to the
knowledge of FLCR, there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in such a liability,
indebtedness or obligation.

4.4

Related Party Transactions.

(a)

Except as disclosed in Schedule 4.4, there is no indebtedness between FLCR on
the one hand, and any officer, director or affiliate of FLCR on the other hand,
other than usual and customary advances made in the ordinary course of business;

(b)

No officer, director or affiliate of FLCR provides or causes to be provided any
assets, services (other than services as an officer, director or employee) or
facilities to FLCR;

(c)

FLCR does not provide or causes to be provided any assets, services or
facilities to any officer, director or affiliate of FLCR (other than as
reasonably necessary for them to perform their duties as officers, directors or
employees);

(d)

FLCR does not beneficially own, directly or indirectly, any investment in or
issued by any such officer, director or affiliate of FLCR; and

(e)

No officer, director or affiliate of FLCR has any direct or indirect ownership
interest in any person with which FLCR competes or has a business relationship
other than an ownership interest that represents less than five percent (5%) of
the outstanding equity interests in a publicly traded company.

4.5

Contracts.

Except as set forth in Schedule 4.5, FLCR is not a party to or bound by any
material contract.  The material contracts constitute all of the material
agreements and instruments that are necessary and desirable to operate the
business as currently conducted by FLCR and as contemplated to be conducted.
 True, correct and complete copies of each material contract described and
listed on Schedule 4.5 will be made available to Galaxy within ten (10) business
days prior to the Closing.  All of the material contracts are valid, binding and
enforceable against the respective parties thereto in accordance with their
respective terms.  All parties to all of the material contracts have performed
all obligations required to be performed to date under such material contracts,
and FLCR to the best of its knowledge, nor any other party, is in default or in
arrears under the terms thereof, and no condition exists or event has occurred
which, with the giving of notice or lapse of time or both, would constitute a
default thereunder.  The consummation of this Agreement and the Merger will not
result in an impairment or termination of any of the rights of FLCR under any
Material Contract.  None of the terms or provisions of any Material Contract
materially and adversely affects the business, prospects, financial condition or
results of operations of FLCR.

4.6

Labor Relations.

Except as described on Schedule 4.6, as of the date of this Agreement (i) there
are no activities or proceedings of any labor union to organize any
non-unionized employees of FLCR; (ii) there are no unfair labor practice charges
and/or complaints pending against FLCR before the National Labor Regulations
Board, or any similar foreign labor relations governmental bodies, or any
current union representation questions involving employees of FLCR; and (iii)
there is no strike, slowdown, work stoppage or lockout, or threat thereof, by or
with respect to any employees of FLCR.  As of the date of this Agreement, FLCR
is not a party to any collective bargaining agreements.  There are no
controversies pending or threatened between Galaxy and any of their respective
employees, except for such controversies that would not be reasonably likely to
have a Material Adverse Effect.





11




4.7

No Conflict; Required Filings and Consents.

Neither the execution and delivery of this Agreement by the FLCR Group nor the
performance by the FLCR Group of its respective obligations hereunder, nor the
consummation of the Merger, will: (i) conflict with the FLCR Groups Articles of
Incorporation or Bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to the FLCR Group or any of the properties or assets of
the FLCR Group; or (iii) violate, breach, be in conflict with or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of the FLCR Group or result in
the creation or imposition of any lien upon any properties, assets or business
of the FLCR Group under, any material contract or any order, judgment or decree
to which the FLCR Group is a party or by which it or any of its assets or
properties is bound or encumbered except, in the case of clauses (ii) and (iii),
for such violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a material adverse effect on
its obligation to perform its covenants under this Agreement.

4.8

Capitalization.

(a)

The authorized capital stock of FLCR consists of ___________ shares of Common
Stock at $________ par value, and no shares of Preferred Stock.  There are
currently _______________ shares of FLCR Common Stock issued and outstanding.
 All shares of capital stock of FLCR outstanding as of the date of this
Agreement have been duly authorized and validly issued, are fully paid and
nonassessable, and are free of preemptive rights.    

(b)

The authorized capital stock of the Merger Sub consists of __________ shares of
Common Stock at $_______ par value, and ___________ shares of Preferred Stock at
$________ par value per share.  As of the closing there will be _________ shares
of the Merger Sub Common Stock issued and outstanding and held by FLCR.  There
are currently no shares of preferred stock outstanding.  All shares of capital
stock of the Merger Sub outstanding as of the date of this Agreement have been
duly authorized and validly issued, are fully paid and nonassessable, and are
free of preemptive rights.    

4.9

Reports and Financial Statements.

FLCR has filed, and has heretofore made available to Galaxy and the Galaxy
Shareholders true and complete copies of, all forms, reports, schedules,
statements and other documents required to be filed by it with the SEC or the
OTC Pink Sheets (as such documents have been amended since the time of their
filing, collectively, the “FLCR Disclosure Documents”).  As of their respective
dates or, if amended, as of the date of the last such amendment, the FLCR
Disclosure Documents, including any financial statements or schedules included
therein (i) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading, and (b) complied in all material respects with the
applicable requirements of the applicable regulatory body or jurisdiction.  Each
of the Financial Statements included in the FLCR Disclosure Documents have been
prepared from, and are in accordance with, the books and records of FLCR, comply
in all material respects with applicable accounting requirements, have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the financial positions and the results of operations and cash flows of
FLCR as of the dates thereof or for the periods presented therein (subject, in
the case of unaudited statements, to normal year-end audit adjustments not
material in amount).




4.10

Properties and Assets.

The FLCR Group has good and marketable title to, valid leasehold interests in,
or the legal right to use, and holds free and clear of all liens and
encumbrances, all of the assets, properties and leasehold interests reflected in
the most recent financial statements contained in the FLCR Disclosure Documents,
except for those sold or otherwise disposed of since the date of such financial
statements in the ordinary course of business consistent





12




with past practice and not in violation of this Agreement.  All assets of the
FLCR Group that are used in the operations of its business are in good operating
condition and repair, subject to normal wear and tear.  There are no pending or,
to the FLCR Group’s knowledge, threatened condemnation proceedings relating to
any of the real property used in conducting the business of the FLCR Group.
 None of the real property improvements (including leasehold improvements),
equipment and other assets owned or used by the FLCR Group is subject to any
commitment or other arrangement for their sale or use by any affiliate of the
FLCR Group, or by third parties.  

4.11

Intellectual Property.

The FLCR Group owns, has a valid license to use, or otherwise possesses legally
enforceable rights to use all intellectual property used in its business as
currently conducted, except for any such failures to own, license or possess
that would not have a Material Adverse Effect.  FLCR has not received any notice
of infringement of or conflict with, and, to its knowledge, there are no
infringements of or conflicts with, the rights of any person with respect to the
use of any of FLCR’s intellectual property.

4.12

Litigation.

Except for the matters set forth in Schedule 4.12, there is no action, claim,
suit, litigation, proceeding, or governmental investigation (“Action”)
instituted,  pending or threatened against FLCR its affiliates or subsidiaries
that, individually or in the aggregate, directly or indirectly, would be
reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against FLCR, its
affiliates or subsidiaries, that, individually or in the aggregate, has or would
be reasonably likely to have a Material Adverse Effect. The FLCR Group will
indemnify and hold harmless Galaxy, its officers and or shareholders for a
period of two (2) years from the date of discovery of any such matter, claim or
preceding to include those described in Schedule 4.8.

4.13

Taxes.

The FLCR Group has timely filed (or has had timely filed on its behalf) with the
appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and the FLCR Group has timely paid (or has had paid on its behalf) all
material taxes due and owing by it, regardless of whether required to be shown
or reported on a tax return, including taxes required to be withheld by it.  No
deficiency for a material tax has been asserted in writing or otherwise, to the
FLCR Group’s knowledge, against the FLCR Group or with respect to any of its
assets, except for asserted deficiencies that either (i) have been resolved and
paid in full or (ii) are being contested in good faith.  There are no material
liens for taxes upon the FLCR Group’s assets.

4.14

Insurance.

The FLCR Group maintains insurance covering its assets, business, equipment,
properties, operations, employees, officers, directors and managers with such
coverage, in such amounts, and with such deductibles and premiums as are
consistent with insurance coverage provided for other companies of comparable
size and in comparable industries.  All of such policies are in full force and
effect and all premiums payable have been paid in full and the FLCR Group is in
full compliance with the terms and conditions of such policies.  The FLCR Group
has not received any notice from any issuer of such policies of its intention to
cancel or refusal to renew any policy issued by it or of its intention to renew
any such policy based on a material increase in premium rates other than in the
ordinary course of business.  None of such policies are subject to cancellation
by virtue of the consummation of the Merger.  There is no claim by the FLCR
Group pending under any of such policies as to which coverage has been
questioned or denied.

4.15

Compliance.

To the FLCR Group’s knowledge, the FLCR Group is in compliance with all foreign,
federal, state and local laws and regulations of any governmental authority
applicable to its operations or with respect to which compliance is a condition
of engaging in the business thereof, except to the extent that failure to comply





13







would not, individually or in the aggregate, have a Material Adverse Effect.
 The FLCR Group has not received any notice asserting a failure, or possible
failure, to comply with any such law or regulation, the subject of which notice
has not been resolved as required thereby or otherwise to the satisfaction of
the party sending the notice, except for such failure as would not, individually
or in the aggregate, have a Material Adverse Effect.  To the FLCR Groups’
knowledge, it holds all permits, licenses and franchises from governmental
authorities required to conduct its business as it is now being conducted,
except for such failures to have such permits, licenses and franchises that
would not, individually or in the aggregate, have a Material Adverse Effect.

4.16

Environmental Matters.

Except for such matters that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect, the FLCR Group (i) has
obtained all applicable permits, licenses and other authorizations that are
required to be obtained under all applicable environmental laws by the FLCR
Group in connection with its business; (ii) is in compliance with all terms and
conditions of such required permits, licenses and authorizations, and with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in or arising from
applicable environmental laws in connection with its business; (iii) has not
received notice of any part or present violations of environmental laws in
connection with its business, or of any spill, release, event, incident,
condition or action or failure to act in connection with its business that is
reasonably likely to prevent continued compliance with such environmental laws,
or which would give rise to any common law environmental liability or liability
under environmental laws, or which would otherwise form the basis of any Action
against the FLCR Group based on or resulting from the manufacture, processing,
use, treatment, storage, disposal, transport, or handling, or the emission,
discharge or release into the environment, of any hazardous material by any
person in connection with the FLCR Group’s business; and (iv) has taken all
actions required under applicable Environmental Laws to register any products or
materials required to be registered by the FLCR Group thereunder in connection
with its business.

4.17

Absence of Certain Changes.

Since the date of the most recent financial statements contained in the FLCR
Disclosure Documents, (i) there has been no change or development in, or effect
on, the FLCR Group that has or could reasonably be expected to have a Material
Adverse Effect, (ii) the FLCR Group has not sold, transferred, disposed of, or
agreed to sell, transfer or dispose of, any material amount of its assets other
than in the ordinary course of business, (iii) the FLCR Group has not paid any
dividends or distributed any of its assets to any of its shareholders, (iv) the
FLCR Group has not acquired any material amount of assets except in the ordinary
course of business, nor acquired or merged with any other business, (v) the FLCR
Group has not waived or amended any of its respective material contractual
rights except in the ordinary course of business, and (vi) the FLCR Group has
not entered into any agreement to take any action described in clauses (i)
through (v) above.

4.18

Brokers and Finders.

Except as described in Schedule 4.18, neither the FLCR Group, nor any of its
officers, directors, employees or managers, has employed any broker, finder,
advisor or consultant, or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders’ fees, advisory fees or consulting
fees in connection with the Merger for which FLCR or its Subsidiary has or could
have any liability.

ARTICLE V

CERTAIN COVENANTS

5.1

Conduct of Business by Galaxy.

(a)

Except (i) as expressly permitted by this Agreement, (ii) as required by
applicable law or any Material Contract to which Galaxy is a party or by which
any Asset is bound, (iii) with the consent of the FLCR Group or (iv) as set
forth on Schedule 5.1, during the period commencing with the date of this
Agreement and continuing until the Closing Date, Galaxy shall conduct its
business in all material respects in the ordinary and usual course consistent
with past practice and use its commercially reasonable efforts to preserve
intact its business organization and relationships with third parties and keep
available the services of its present officers and employees.





14







(b)

Without limiting the generality of Section 5.1(a), during the period commencing
with the date of this Agreement and continuing until the Closing Date, Galaxy
shall not:

(i)

adopt or propose any change in their respective certificate of organization,
operating agreement or other constitutional documents, except for changes which
would not have Material Adverse Effect;




(ii)

(A) issue, authorize or sell its Membership Interests, (B) issue, authorize or
sell any securities convertible into, or options with respect to, or warrants to
purchase or rights to subscribe for, any capital stock, (C) split, combine,
reclassify or make any other change in their respective issued and outstanding
capital stock, (D) redeem, purchase or otherwise acquire any of their respective
capital stock, or (E) declare any dividend or make any distribution with respect
to their capital stock;




(iii)

(A) increase in any manner the compensation of, or enter into any new bonus or
incentive agreement or arrangement with, any of their respective directors,
officers, employees or managers other than increases in compensation in the
ordinary course of business and consistent with past practice and that are not
material in the aggregate, (B) pay or agree to pay any pension, retirement
allowance or other employee benefit to any director, officer, employee or
manager, whether past or present, other than as required by applicable law,
contracts or plan documents in effect on the date of this Agreement, (C) enter
into any new employment, severance, consulting, or other compensation agreement
with any director, officer, employee or manager or other person other than in
connection with any new hires or promotions in the ordinary course and
consistent with past practice, or (D) commit themselves to any additional
pension, profit-sharing, deferred compensation, group insurance, severance pay,
retirement or other employee benefit plan, fund or similar arrangement, or adopt
or amend or commit themselves to adopt or amend any of such plans, funds or
similar arrangements in existence on the date hereof;




(iv)

(A) enter into, extend, renew or terminate any Material Contract, or make any
change in any Material Contracts, (B) reclassify any assets or liabilities, or
(C) do any other act that (x) would cause any representation or warranty of
Galaxy in this Agreement to be or become untrue in any material respect, or (y)
could reasonably be expected to have a Material Adverse Effect;




(v)

(A) sell, transfer, lease or otherwise dispose of any Assets other than in the
ordinary course of business consistent with prior practice, (B) create or permit
to exist any new lien or encumbrance on any assets (iii) assume, incur or
guarantee any obligation for borrowed money other than in the ordinary course of
business consistent with past practices, (iv) enter into any joint venture,
partnership or other similar arrangement, (v) make any investment in or purchase
any securities of any person, (vi) incur any indebtedness, issue or sell any new
debt securities, enter into any new credit facility or make any capital
expenditures, or (vii) merge or consolidate with any other person or acquire any
other person or a business, division or product line of any other person (except
as provided for in this Agreement);




(vi)

make any change in any method of accounting or accounting practice except as
required (a) by reason of a concurrent change in law, SEC guidelines or GAAP, or
(b) by reason of a change in Galaxy’s method of accounting practices that, due
to law, or GAAP, requires a change in any method of accounting or accounting
practice; or




(vii)

settle or compromise any material Tax liability, make or change any material Tax
election, or file any tax return other than a tax return filed in the ordinary
course of business and prepared in a manner consistent with past practice;




5.2

Access to Information.





15





At all times prior to the Closing or the earlier termination of this Agreement
and in each case subject to Section 5.3 below, each party hereto shall provide
to the other party (and the other party’s authorized representatives) reasonable
access during normal business hours and upon reasonable prior notice to the
premises, properties, books, records, assets, liabilities, operations,
contracts, personnel, financial information and other data and information of or
relating to such party (including without limitation all written proprietary and
trade secret information and documents, and other written information and
documents relating to intellectual property rights and matters), and will
cooperate with the other party in conducting its due diligence investigation of
such party, provided that the party granted such access shall not interfere
unreasonably with the operation of the business conducted by the party granting
access, and provided that no such access need be granted to privileged
information or any agreements or documents subject to confidentiality
agreements.




5.3

Confidentiality; No Solicitation.

(a)

Confidentiality.  Each party shall hold, and shall cause its respective
Affiliates and representatives to hold, all Confidential Information made
available to it in connection with the Merger in strict confidence, shall not
use such information except for the sole purpose of evaluating the Merger and
shall not disseminate or disclose any of such information other than to its
directors, officers, managers, employees, shareholders, interest holders,
Affiliates, agents and representatives, as applicable, who need to know such
information for the sole purpose of evaluating the Merger (each of whom shall be
informed in writing by the disclosing party of the confidential nature of such
information and directed by such party in writing to treat such information
confidentially). If this Agreement is terminated pursuant to the provisions of
Article VIII, each party shall immediately return to the other party all such
information, all copies thereof and all information prepared by the receiving
party based upon the same. The above limitations on use, dissemination and
disclosure shall not apply to Confidential Information that (i) is learned by
the disclosing party from a third party entitled to disclose it; (ii) becomes
known publicly other than through the disclosing party or any third party who
received the same from the disclosing party, provided that the disclosing party
had no knowledge that the disclosing party was subject to an obligation of
confidentiality; (iii) is required by law or court order to be disclosed by the
parties; or (iv) is disclosed with the express prior written consent thereto of
the other party.  The parties shall undertake all necessary steps to ensure that
the secrecy and confidentiality of such information will be maintained in
accordance with the provisions of this subsection (a).  Notwithstanding anything
contained herein to the contrary, in the event a party is required by court
order or subpoena to disclose information which is otherwise deemed to be
confidential or subject to the confidentiality obligations hereunder, prior to
such disclosure, the disclosing party shall: (i) promptly notify the
non-disclosing party and, if having received a court order or subpoena, deliver
a copy of the same to the non-disclosing party; (ii) cooperate with the
non-disclosing party, at the expense of the non-disclosing party, in obtaining a
protective or similar order with respect to such information; and (iii) provide
only that amount of information as the disclosing party is advised by its
counsel is necessary to strictly comply with such court order or subpoena.

(b)

No Solicitation.  Except as otherwise contemplated in this Agreement, the
parties shall not, directly or indirectly, solicit any inquiries or proposals
for, or enter into or continue or resume any discussions with respect to or
enter into any negotiations or agreements relating to the sale or exchange of
all or a substantial part of their assets.  Each party shall promptly notify the
 other parties if any such proposal or offer, or any inquiry or contact with any
Person or entity with respect thereto, is made.   

5.4

Best Efforts; Consents.

Subject to the terms and conditions herein provided, the parties agree to use
all reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective as promptly as practicable the Merger and to cooperate with the
others in connection with the foregoing, including using its reasonable efforts
to (i) obtain all waivers, consents and approvals from other parties to loan
agreements, leases, mortgages and other contracts necessary for the consummation
of the Merger, (ii) make all filings with, and obtain all consents, approvals
and authorizations that are required to be obtained from, Governmental
Authorities, (iii) lift or rescind any injunction, restraining order, decree or
other order adversely affecting the ability of the parties hereto to consummate
the Merger, (iv) effect all necessary registrations and filings and submissions
of information requested by Governmental Authorities, and (v) fulfill all
conditions to this Agreement.  The parties shall use all reasonable efforts to
prevent the entry, enactment or promulgation of any threatened or pending
preliminary or permanent injunction or other order, decree or ruling or statute,
rule, regulation or executive order that would adversely affect the ability of
the parties hereto to consummate the Merger.








16




5.5

Further Assurances.

Subject to Section 5.4, each of the parties hereto agrees to use their
reasonable best efforts before and after the Closing Date to take or cause to be
taken all action, to do or cause to be done, and to assist and cooperate with
the other party hereto in doing, all things necessary, proper or advisable under
applicable laws to consummate and make effective, in the most expeditious manner
practicable, the Merger, including, but not limited to: (i) the satisfaction of
the conditions precedent to the obligations of any of the parties hereto; (ii)
to the extent consistent with the obligations of the parties set forth in
Section 5.4, the defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the performance of the
obligations hereunder; and (iii) the execution and delivery of such instruments,
and the taking of such other actions, as the other party hereto may reasonably
require in order to carry out the intent of this Agreement.




5.6

Public Announcements.

The parties shall consult with each other before issuing any press release or
otherwise making any public statements with respect to the Merger or this
Agreement, and they shall not issue any other press release or make any other
public statement without prior consent of the other parties, except as may be
required by law or, with respect to FLCR, by obligations pursuant to rule or
regulation of the Exchange Act, the Securities Act, any rule or regulation
promulgated thereunder or any rule or regulation of FINRA.

 

5.7

Notification of Certain Matters.

Each party hereto shall promptly notify the other party in writing of any
events, facts or occurrences that would result in any breach of any
representation or warranty or breach of any covenant by such party contained in
this Agreement.

 

5.8

Financial Statements.

Within ninety (90) days after the Closing, Galaxy shall deliver to the FLCR
Group the Financial Statements prepared in compliance with GAAP, consistently
applied. Galaxy shall use its best efforts to have its accountant consent to
FLCR’s use of and reliance on the Financial Statements as may be required in
connection with any filings FLCR is required to make under the United States
federal securities laws.  

5.9

Prohibition on Trading in FLCR Securities.

Galaxy acknowledges that information concerning the matters that are the subject
matter of this Agreement may constitute material non-public information under
United States federal securities laws, and that United States federal securities
laws prohibit any person who has received material non-public information
relating to FLCR  from purchasing or selling securities of FLCR , or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of FLCR.  Accordingly, until such time as any such non-public information has
been adequately disseminated to the public, Galaxy shall not purchase or sell
any securities of FLCR, or communicate such information to any other person.

5.10

Board of Directors.  

On or before the Closing, the FLCR Group shall take all necessary action to: (i)
obtain the resignation of ____________, _____________, ___________ as the
directors of the FLCR Group, and appoint as directors the following: Gary
LeCroy, Megan McGahee, Leigh Friedman, Alec G. Stone to serve as the directors
of the Surviving corporation, effective as of the Closing. The parties agree to
cooperate the timing of this action in order to assure compliance with the
filing obligations under Section 14(f) of the Exchange Act or the Rules
thereunder.  FLCR shall comply with and immediately take all actions, if any,
required pursuant to Section 14(f) of the Exchange Act and Rule 14f-1
promulgated thereunder in order to fulfill its obligations under this Section
5.10,





17







including mailing to its shareholders, the information required by such Section
14(f) and Rule 14f-1 as is necessary to enable the individuals noted above to be
appointed to the FLCR’s Board of Directors (the “Information Statement”). Galaxy
will supply FLCR with all information with respect to, and be solely responsible
for all information with respect to, Galaxy, and its officers, directors,
Manager and Affiliates required by such Section 14(f) and Rule 14f-1.

5.11

FLCR Post-Closing Conditions.  

After the Closing, FLCR shall:

(a)

Call and convene a special meeting of its shareholders to seek approval by its
shareholders of amendments to its Articles of Incorporation and Bylaws to change
its name to a name to be decided upon by Galaxy;

(b)

Effect a reverse stock split in order to create common shares that are
authorized but unissued;




(c)

Amend the Articles to authorize blank check preferred shares;




(d)

Convert any convertible securities received in the merger into FLCR common
stock; and




(e)

Make all necessary filings to effectuate the same.




5.12

Advisory Fee.  

There shall be no advisory fee paid or owed by any party in connection with the
Merger Agreement.  




5.13

Investment Letters.

Prior to Closing, Galaxy shall deliver to FLCR investment letters substantially
in the form attached hereto as Exhibit 5.13 executed by each Shareholder listed
on Schedule 3.5(a).




5.14

Transactions in Certain FLCR Shares.

The Galaxy Shareholders acknowledge and agree that while immediately vested in
their shares, they shall not transfer any FLCR Shares received by them under
this Agreement except pursuant to one or more purchase and sale transactions
carried out in accordance with the provisions of Rule 144 of the Securities Act.

5.15

Schedules.  

Each of the parties hereto shall utilize its reasonable best efforts to produce
all Schedules required of it under this Agreement as soon as possible after the
execution of the Agreement. All such Schedules shall be delivered at least five
(5) business days prior to the Closing.  But all schedules shall be produced
prior to the closing.

5.16

Net Operating Loss (‘NOL”).

The FCLR Group currently has certain net operating losses available. To the
extent that the surviving corporation derives a tax benefit from this NOL the
surviving corporation shall repay pre-merger debts of the FCLR to the extent of
the benefit derived by the surviving corporation. The maximum payment to be made
under this paragraph is $150,000. The obligation described in this paragraph
shall expire (5) five years from the date of Closing.

5.17

Current Assets.  





18




 FLCR currently owns FLCR Entertainment, Inc. (“Entertainment”) a wholly owned
subsidiary.  It is agreed that the assets of FLCR, including Entertainment will
remain with the Surviving Corporation post-closing.  Provided, however, that at
Closing the current shareholders of FLCR (“FLCR Shareholders”) will be granted
an option to transfer the ownership of Entertainment to the FLCR Shareholders
any time after a period of sixty (60) days following the Closing. Likewise, the
current management of Galaxy will have the option to transfer Entertainment out
to the FLCR Shareholders any time after a period of Sixty (60) days following
the Closing, at their discretion. During the period that Entertainment is owned
by Galaxy, the management of Entertainment will remain with the current
management of FLCR, and no action may be taken with Entertainment or the assets
or business of Entertainment without the written consent of Carl Austin and Alec
G. Stone.  It is hereby further agreed that the transaction will be structured
in a manner that will be designed to reduce the tax impact on the Parties, and
the Parties will work together to accomplish this purpose.  

5.18

Right of First Refusal.

Carl Austin, Alec G. Stone, J. Leigh Friedman and Isaac Boutwell (“Debt
Holders”) shall be given a right of first refusal for any private sale of common
stock of FLCR that would allow them to maintain their ownership percentage,
based upon the purchase price being offered to a third party.  

ARTICLE VI

CONDITIONS TO CONSUMMATION OF THE MERGER

6.1

Conditions to Obligations of Galaxy and the Galaxy Shareholders.

The obligations of Galaxy and its shareholders to consummate the Merger shall be
subject to the fulfillment, or written waiver by Galaxy or its shareholders, at
or prior to the Closing, of each of the following conditions:

(a)

The representations and warranties of the FLCR Group set out in this Agreement
shall be true and correct in all material respects at and as of the time of the
Closing as though such representations and warranties were made at and as of
such time;

(b)

The FLCR Group shall have performed and complied in all material respects with
all covenants, conditions, obligations and agreements required by this Agreement
to be performed or complied with by the FLCR Group on or prior to the Closing
Date;

(c)

There shall be delivered to Galaxy an officer's certificate of the FLCR Group to
the effect that the conditions set forth in Section 6.1(a) and (b) have been
satisfied; and

(d)

The FLCR Group shall have delivered to Galaxy any certificates or agreements
evidencing the FLCR Shares in accordance with Section 2.2(b)(i) & (ii).

(e)

Galaxy shall have completed a due diligence review of the business, operations,
financial condition and prospects of the FLCR Group and shall have been
satisfied with the results of its due diligence review in its sole and absolute
discretion;




(f)

All outstanding shares of Preferred Stock shall be converted into Common Stock
and there will be no Preferred Stock outstanding at the time of the Closing.




(g)

At Closing FCLR Group shall have no debts, instead the debts will be included in
FLCR’s wholly owned subsidiary.




(h)

A fairness opinion will be obtained, and the fairness opinion must find that the
transaction is not detrimental to the shareholders.








19




6.2

Conditions to Obligations of the FLCR Group.

The obligations of the FLCR Group to consummate the Merger shall be subject to
the fulfillment, or written waiver by the FLCR Group, as the case may be, at or
prior to the Closing of each of the following conditions:

(a)

The representations and warranties of Galaxy set out in this Agreement shall be
true and correct in all material respects at and as of the time of the Closing
as though such representations and warranties were made at and as of such time;

(b)

Galaxy and the Galaxy Shareholders shall have performed and complied in all
material respects with all covenants, conditions, obligations and agreements
required by this Agreement to be performed or complied with by Galaxy or the
Galaxy Shareholders on or prior to the Closing Date;

(c)

There shall be delivered to the FLCR Group an officer’s certificate to the
effect that the conditions set forth in Section 6.2(a) and (b) hereof have been
satisfied;

(d)

Galaxy shall have delivered to the FLCR Group any certificates or agreements
evidencing the Galaxy Shares in accordance with 2.2(a)(i) & (ii);

(e)

The Financial Statements and records of Galaxy shall be of such quality that, in
the judgment of the FLCR Group, an audit of the Financial Statements can be
completed within ninety (90) days after the Closing in accordance with
applicable SEC rules and regulations, including Regulation S-X promulgated under
the Securities Act;

(f)

The FLCR Group shall have completed a due diligence review of the business,
operations, financial condition and prospects of Galaxy and shall have been
satisfied with the results of its due diligence review in its sole and absolute
discretion;

(g)

The Galaxy Shareholders shall have approved the Merger in accordance with the
DGCL; and

(h)

Immediately prior to Closing, the aggregate number of Dissenting Galaxy
Shareholders shall not exceed five percent (5%) of the aggregate number of
outstanding Shares.




6.3

Other Conditions to Obligations of the Parties.

The obligations of the parties to consummate the Merger shall be subject to the
fulfillment, or written waiver by each of the parties, at or prior to the
Closing, of each of the following conditions:

 

(a)

All director, shareholder, lender, lessor and other parties' consents and
approvals, as well as all filings with, and all necessary consents or approvals
of, all federal, state and local governmental authorities and agencies, as are
required under this Agreement, applicable law or any applicable contract or
agreement (other than as contemplated by this Agreement) to complete the Merger
shall have been secured; and

(b)

No statute, rule, regulation, executive order, decree, preliminary or permanent
injunction, or restraining order shall have been enacted, entered, promulgated
or enforced by any Governmental Authority that prohibits or restricts the
consummation of the Merger.




20







ARTICLE VII

INDEMNIFICATION

7.1

Indemnification by Galaxy.

For a period of one (1) year after the Closing Date, the Galaxy Shareholders
shall indemnify and hold harmless the FLCR Group and their respective officers
and directors (each an “Indemnified Party”), from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements (collectively, “Claims”) suffered by such Indemnified Party
resulting from or arising out of (i) any inaccuracy in or breach of any of the
representations or warranties made by Galaxy or the Galaxy Shareholders at the
time they were made, and, except for representations and warranties that speak
as of a specific date or time (which need only be true and correct as of such
date or time), on and as of the Closing Date, (ii) any breach or non-fulfillment
of any covenants or agreements made by Galaxy or the Galaxy Shareholders, and
(iii) any misrepresentation made by Galaxy or the Galaxy Shareholders, in each
case as made herein or in the Schedules or Exhibits annexed hereto or in any
closing certificate, schedule or any ancillary certificates or other documents
or instruments furnished by Galaxy or the Galaxy Shareholders pursuant hereto or
in connection with the Merger.  

 

7.2

Indemnification by the FLCR Group




For a period of one (1) year after the Closing Date, the FLCR Group shall
indemnify and hold harmless Galaxy and its respective officers, shareholders and
directors (each an “Indemnified Party”), from and against any and all demands,
claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements (collectively, “Claims”) suffered by such Indemnified Party
resulting from or arising out of (i) any current or existing litigation or
matter as described in §4.8 herein, (ii) inaccuracy in or breach of any of the
representations or warranties made by the FLCR Group at the time they were made,
and, except for representations and warranties that speak as of a specific date
or time (which need only be true and correct as of such date or time), on and as
of the Closing Date, (iii) any breach or non-fulfillment of any covenants or
agreements made by the FLCR Group , and (iv) any misrepresentation made by the
FLCR Group in each case as made herein or in the Schedules or Exhibits annexed
hereto or in any closing certificate, schedule or any ancillary certificates or
other documents or instruments furnished by the FLCR Group pursuant hereto or in
connection with the Merger.

7.3

Indemnification Procedures for Third-Party Claim.  

(a)

Upon obtaining knowledge of any Claim by a third party which has given rise to,
or is expected to give rise to, a claim for indemnification hereunder, the FLCR
Group shall give written notice (“Notice of Claim”) of such claim or demand to
the Galaxy Shareholders, specifying in reasonable detail such information as the
Indemnified Party may have with respect to such indemnification claim (including
copies of any summons, complaint or other pleading which may have been served on
it and any written claim, demand, invoice, billing or other document evidencing
or asserting the same).  Subject to the limitations set forth in Section 7.2(b)
hereof, no failure or delay by the FLCR Group in the performance of the
foregoing shall reduce or otherwise affect the obligation of the Galaxy
Shareholders to indemnify and hold the Indemnified Party harmless, except to the
extent that such failure or delay shall have actually adversely affected the
Shareholder’s ability to defend against, settle or satisfy any Claims for which
the Indemnified Party is entitled to indemnification hereunder.

(b)

If the claim or demand set forth in the Notice of Claim given by the FLCR Group
pursuant to Section 7.2(a) hereof is a claim or demand asserted by a third
party, the Galaxy Shareholders shall have fifteen (15) days after the date on
which Notice of Claim is given to notify the FLCR Group in writing of their
election to defend such third party claim or demand on behalf of the Indemnified
Party.  If the Galaxy Shareholders elect to defend such third party claim or
demand, the FLCR Group shall make available to the Galaxy Shareholders and their
agents and representatives all records and other materials that are reasonably
required in the defense of such third party claim or demand and shall otherwise
cooperate with, and assist the Galaxy Shareholders





21







in the defense of, such third party claim or demand, and so long as the Galaxy
Shareholders are defending such third party claim in good faith, the Indemnified
Party shall not pay, settle or compromise such third party claim or demand.  If
the Galaxy Shareholder elects to defend such third party claim or demand, the
Indemnified Party shall have the right to participate in the defense of such
third party claim or demand, at such Indemnified Party’s own expense.  In the
event, however, that such Indemnified Party reasonably determines that
representation by counsel to the Galaxy Shareholders of both the Galaxy
Shareholders and such Indemnified Party could reasonably be expected to present
counsel with a conflict of interest, then the Indemnified Party may employ
separate counsel to represent or defend them in any such action or proceeding
and the Galaxy Shareholders will pay the fees and expenses of such counsel.  If
the Galaxy Shareholders do not elect to defend such third party claim or demand
or do not defend such third party claim or demand in good faith, the Indemnified
Party shall have the right, in addition to any other right or remedy it may have
hereunder, at the Galaxy Shareholders’ expense, to defend such third party claim
or demand; provided, however, that (i) such Indemnified Party shall not have any
obligation to participate in the defense of, or defend, any such third party
claim or demand; (ii) such Indemnified Party’s defense of or its participation
in the defense of any such third party claim or demand shall not in any way
diminish or lessen the obligations of the Galaxy Shareholders under the
agreements of indemnification set forth in this Article VII; and (iii) such
Indemnified Party may not settle any claim without the consent of the Galaxy
Shareholders, which consent shall not be unreasonably withheld or delayed.

(c)

The parties and the other Indemnified Parties, if any, shall cooperate fully in
all aspects of any investigation, defense, pre-trial activities, trial,
compromise, settlement or discharge of any claim in respect of which indemnity
is sought pursuant to this Article VII, including, but not limited to, by
providing the other party with reasonable access to employees and officers
(including as witnesses) and other information.  

(d)

Except for third party claims being defended in good faith, the Galaxy
Shareholders shall satisfy their obligations under this Article VII in respect
of a valid claim for indemnification hereunder that is not contested by Galaxy
in good faith in cash within thirty (30) days after the date on which Notice of
Claim is given.

7.4

Indemnification Procedures for Non-Third Party Claims.

In the event any Indemnified Party should have an indemnification claim against
the Galaxy Shareholders under this Agreement that does not involve a claim by a
third party, the Indemnified Party shall promptly deliver notice of such claim
to the Galaxy Shareholders in writing and in reasonable detail.  The failure by
any Indemnified Party to so notify the Galaxy Shareholders shall not relieve the
Galaxy Shareholders from any liability that they may have to such Indemnified
Party, except to the extent that Galaxy has been actually prejudiced by such
failure.  If the Galaxy Shareholders do not notify the Indemnified Party within
fifteen (15) business days following its receipt of such notice that the Galaxy
Shareholders dispute such claim, such claim specified by the Galaxy Shareholders
in such notice shall be conclusively deemed a liability of the Shareholder under
this Article VII and the Galaxy Shareholders shall pay the amount of such
liability to the Indemnified Party on demand, or in the case of any notice in
which the amount of the claim is estimated, on such later date when the amount
of such claim is finally determined.  If the Galaxy Shareholders disputes that
liability with respect to such claim in a timely manner, Galaxy and the
Indemnified Party shall proceed in good faith to negotiate a resolution of such
dispute and, if not resolved through negotiations, such dispute shall be
submitted to arbitration pursuant to Section 9.11.




7.5

Limitations on Indemnification.

(a)

In no event shall any claims for indemnification for which the Galaxy
Shareholders may be liable under this Article VII be payable out of any assets
or other property of the Galaxy Shareholders other than the FLCR Shares received
by the Galaxy Shareholders pursuant hereto.




(b)

No claim for indemnification under this Article VII shall be asserted by, and no
liability for such indemnity shall be enforced against the Galaxy Shareholders
to the extent the Indemnified Party has theretofore received indemnification or
otherwise been compensated for such Claim.  In the event that an Indemnified
Party shall later collect any such amounts recovered under insurance policies
with respect to any Claim for which it has previously received payments under
this Article VII from the Galaxy Shareholders, such Indemnified Party shall
promptly repay to the Galaxy Shareholders such amount recovered.








22




7.6

Exclusive Remedy.

The indemnification provisions of this Article VII (i) shall, in the case of the
representatives and warranties of Galaxy and the Galaxy Shareholders, be the
exclusive remedy following the Closing with respect to breaches thereof, (ii)
shall apply without regard to, and shall not be subject to, any limitation by
reason of set-off, limitation or otherwise, except with respect to the
limitations set forth in subsection (i) above, and (iii) are intended to be
comprehensive and not to be limited by any requirements of law concerning
prominence of language or waiver of any legal right under any law (including,
without limitation, rights under any workers compensation statute or similar
statute conferring immunity from suit).  The obligations of the parties set
forth in this Article VII shall be conditioned upon the Closing having occurred.




ARTICLE VIII

TERMINATION

8.1

Termination.

This Agreement may be terminated at any time prior to the Closing:

(a)

by mutual consent of the FLCR Group, Galaxy and the Galaxy Shareholders;

(b)

by the FLCR Group, Galaxy or the Galaxy Shareholders if the Closing shall not
have occurred on or before July 1, 2018 (the “Outside Date”);

(c)

by the FLCR Group, Galaxy or the Galaxy Shareholders if any Governmental
Authority shall have issued an injunction, order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting any material
portion of the Merger and such injunction, order, decree, ruling or other action
shall have become final and non-appealable;

(d)

by the FLCR Group, Galaxy or the Galaxy Shareholders upon written notice to the
other party if any of the conditions to the Closing set forth in Section 6.3
shall have become incapable of fulfillment by the outside date and shall not
have been waived in writing by the FLCR Group, Galaxy, or the Galaxy
Shareholders respectively.

(e)

by the FLCR Group upon written notice to Galaxy if any of the conditions to the
Closing set forth in Section 6.2 shall have become incapable of fulfillment by
the outside date and shall not have been waived in writing by the FLCR Group; or

(f)

by Galaxy and the Galaxy Shareholders upon written notice to the FLCR Group if
any of the conditions to the Closing set forth in Section 6.1 shall have become
incapable of fulfillment by the outside date and shall not have been waived in
writing by Galaxy and the Galaxy Shareholders.

8.2

Procedure and Effect of Termination.

In the event of termination of this Agreement pursuant to Section 8.1 hereof,
written notice thereof shall forthwith be given by the terminating party to the
other party, and, except as set forth below, this Agreement shall terminate and
be void and have no effect and the Merger shall be abandoned without any further
action by the parties hereto; provided that, if such termination shall result
from the failure of a party to perform a covenant, obligation or agreement in
this Agreement or from the breach by a party of any representation or warranty
contained herein, such party shall be fully liable for any and all damages
incurred or suffered by the other party as a result of such failure or breach.
 If this Agreement is terminated as provided herein:

(a)

each party hereto shall redeliver, and shall cause its agents (including,
without limitation, attorneys and accountants) to redeliver, all documents, work
papers and other material of each party hereto relating to the Merger, whether
obtained before or after the execution hereof; and





23




(b)

each party agrees that all Confidential Information received by a party with
respect to the other party, this Agreement or the Merger shall be kept
confidential notwithstanding the termination of this Agreement.

ARTICLE IX

MISCELLANEOUS    

9.1

Entire Agreement.

This Agreement and the Schedules and Exhibits hereto contain the entire
agreement between the parties and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.  

9.2

Amendment and Modifications.

This Agreement may not be amended, modified or supplemented except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such amendment, modification or supplement is sought.

9.3

Extensions and Waivers.

At any time prior to the Closing, the parties hereto entitled to the benefits of
a term or provision may (a) extend the time for the performance of any of the
obligations or other acts of the parties hereto, (b) waive any inaccuracies in
the representations and warranties contained herein or in any document,
certificate or writing delivered pursuant hereto, or (c) waive compliance with
any obligation, covenant, agreement or condition contained herein.  Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument or instruments in writing signed by the party
against whom enforcement of any such extension or waiver is sought.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement.

9.4

Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, provided, however, that no
party hereto may assign its rights or delegate its obligations under this
Agreement without the express prior written consent of the other party hereto.
 Except as provided in Article VII, nothing in this Agreement is intended to
confer upon any person not a party hereto (and their successors and assigns) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

9.5

Survival of Representations, Warranties and Covenants.

The representations and warranties contained herein shall survive the Closing
and shall thereupon terminate eighteen (18) months from the Closing, except that
(i) the representations contained in Sections 3.1, 3.2, 3.3, 3.5, 3.6, 3.9, 4.1,
4.2, 4.4 and 4.5 shall survive indefinitely, (ii) the representations contained
in Section 3.12 and 4.9 shall survive until the expiration of the applicable
statute of limitations with respect to the matter at issue, and (iii) the
representations contained in Section 3.17 and 4.11 shall survive until the third
anniversary of the Closing.  All covenants and agreements contained herein which
by their terms contemplate actions following the Closing shall survive the
Closing and remain in full force and effect in accordance with their terms.  All
other covenants and agreements contained herein shall not survive the Closing
and shall thereupon terminate.

9.6

Headings; Definitions.

The Section and Article headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.  All references to Sections or Articles contained herein mean
Sections or Articles of this Agreement unless otherwise stated.  All capitalized
terms defined herein are equally applicable to both the singular and plural
forms of such terms





24







9.7

Severability.

If any provision of this Agreement or the application thereof to any Person or
circumstance is held to be invalid or unenforceable to any extent, the remainder
of this Agreement shall remain in full force and effect and shall be reformed to
render the Agreement valid and enforceable while reflecting to the greatest
extent permissible the intent of the parties.  

9.8

Specific Performance.

The parties hereto agree that in the event any party fails to consummate the
Merger in accordance with the terms of this Agreement, irreparable damage would
occur, no adequate remedy at law would exist and damages would be difficult to
determine.  It is accordingly agreed that the parties shall be entitled to
specific performance in such event, without the necessity of proving the
inadequacy of money damages as a remedy, in addition to any other remedy at law
or in equity.

9.9

Notices.

All notices hereunder shall be sufficiently given for all purposes hereunder if
made in writing and delivered personally, sent by documented overnight delivery
service or, to the extent receipt is confirmed, telecopy, telefax, e-mail or
other electronic transmission service to the appropriate address or number as
set forth below.

If to Full Circle Registry, Inc. or the Merger Sub:  

1125 Summit Drive

           Shelbyville, KY 40065

            

 




If to Galaxy Next Generation, Inc.:

            

            Galaxy Next Generation, Inc.

            285 Big A Road

            Toccoa, GA 30577

            Attn:  Gary LeCroy,

                      Chief Executive Officer

            

            

with a copy to:




Jones & Haley, P.C.

750 Hammond Drive, Suite 100, Bldg. 12

Atlanta, Georgia 30328-6273

Attention: Richard W. Jones

 

9.10

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Georgia, without regard to the laws that might otherwise govern
under applicable principles of conflicts of laws thereof, the Georgia Code shall
apply to the internal corporate governance of Galaxy.

9.11

Fees and expenses.

Galaxy will pay the fees and expenses of the transaction, including a fairness
opinion, provided that FCLR shall pay its legal and accounting fees in excess of
$27,000.





25




9.11

Arbitration.

 

If a dispute arises as to the interpretation of this Agreement, or any actions
taken in connection with this Agreement, it shall be first be submitted to
mediation with a mediation forum to be agreed to by the parties.  If mediation
is unsuccessful the dispute shall be decided in an arbitration proceeding
conforming to the Rules of the American Arbitration Association applicable to
commercial arbitration then in effect at the time of the dispute.  The
arbitration shall take place in the State of Georgia. The decision of the
Arbitrators shall be conclusively binding upon the parties and final, and such
decision shall be enforceable as a judgment in any court of competent
jurisdiction. The parties shall share equally the costs of the arbitration.

9.12

Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.

9.13

Certain Definitions.

As used herein:

(a)

"Affiliate" shall have the meanings ascribed to such term in Rule 12b-2 of the
Exchange Act;

(b)

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business in
the City of Atlanta, Georgia.

(c)

“Confidential Information” shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by Galaxy, on the one hand, or FLCR, on the other hand, in written,
oral (including by recording), electronic, or visual form to, or otherwise has
come into the possession of, the other;

(d)

“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future;

(e)

"Environmental Law" shall mean any applicable statute, rule, regulation, law,
bylaw, ordinance or directive of any Governmental Authority dealing with the
pollution or protection of natural resources or the indoor or ambient
environment or with the protection of human health or safety;

(f)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;

(g)

“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date or for the period with respect to which such principles are
applied;

(h)

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof;

(i)

“Intellectual Property” shall mean all of Galaxy’s: (i) inventions (whether
patentable or un-patentable and whether or not reduced to practice), all
improvements thereto and all patents, patent applications and patent
disclosures, together with all





26







reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof, (b) trademarks, service marks, trade dress, domain
names, maskworks, logos, trade names and corporate names, including all goodwill
associated therewith and all applications, registrations and renewals in
connection therewith, (c) copyrightable works, copyrights and all applications,
registrations and renewals in connection therewith, (d) trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (e) computer software, together with all translations,
adaptations, derivations and combinations thereof (including data and related
documentation), (f) all other proprietary rights, and (g) all copies and
tangible embodiments thereof (in whatever form or medium);

(j)

"Knowledge" shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact or
other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;

(k)

“Liens” shall mean liens, pledges, charges, claims, security interests, purchase
agreements, options, title defects, restrictions on transfer or other
encumbrances, or any agreements (other than this Agreement) to do any of the
foregoing, of any nature whatsoever, whether consensual, statutory or otherwise;

(l)

"Material Adverse Effect" shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity and its subsidiaries, if any, which is material to the applicable entity
and its subsidiaries, if any, taken as a whole;

(m)

“Material Contract” shall mean any oral, written or implied contracts,
agreements, leases, powers of attorney, guaranties, surety arrangements or other
commitments, excluding equipment and furniture leases entered into in the
ordinary course of business, the liabilities or commitments associated therewith
exceed, in the case of Galaxy, $5,000 individually or $10,000 in the aggregate,
in the case of FLCR, $5,000 individually or $10,000 in the aggregate;  




(n)

“Principal Shareholder” is Gary LeCroy, who is a director and owner of shares
representing one hundred percent (100%) of the voting rights of all shares
outstanding.

(o)

"Person" shall mean any individual, corporation, partnership, association, trust
or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;  

(p)

 “SEC” shall mean the Securities and Exchange Commission;

(q)

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and

(r)

“FLCR Shares” shall mean the securities of FLCR, which are to be transferred to
the Galaxy Shareholders in the Merger.

(s)

“Taxes” shall mean all taxes (whether U.S. federal, state, local or non-U.S.)
based upon or measured by income and any other tax whatsoever, including,
without limitation, gross receipts, profits, sales, levies, imposts, deductions,
charges, rates, duties, use, occupation, value added, ad valorem, transfer,
franchise, withholding, payroll and social security, employment, excise, stamp
duty or property taxes, together with any interest, penalties, charges or fees
imposed with respect thereto.




27







IN WITNESS WHEREOF, FLCR, Galaxy and the Galaxy Shareholders have caused this
Agreement to be signed by their respective officers hereunto duly authorized,
all as of the date first written above.




FULL CIRCLE REGISTRY, INC.




By:__________________________________
    Authorized Officer




GALAXY NEXT GENERATION, INC.




By:__________________________________
      Gary LeCroy, President





GALAXY MS, INC.




By:__________________________________
   

     Authorized Officer








28